Citation Nr: 0633696	
Decision Date: 10/31/06    Archive Date: 11/14/06

DOCKET NO.  01-03 712	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to a higher rating for special monthly 
compensation (SMC) at the "o-rate," based on the loss of 
use of both hands under the provisions of 38 U.S.C.A. 
§ 1114(m).


ATTORNEY FOR THE BOARD

S. B. Mays, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1971 to 
December 1980.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1999 decision of the No. 
Little Rock, Arkansas Regional Office (RO) of the Department 
of Veterans Affairs (VA), which denied entitlement to a 
higher rating for SMC based on the loss of use of both hands.  
The veteran perfected a timely appeal of the decision.    

In February 2003, the Board denied the veteran's claim and 
the veteran subsequently appealed that denial to the United 
States Court of Appeals for Veterans Claims (Court).  In 
April 2006, the Court issued a Judgment, vacating the Board's 
February 2003 decision, and remanding the claim to the Board 
for readjudication consistent with the Court's March 2006 
memorandum decision.  

In September 2006, the veteran submitted additional evidence 
to the Board along with a waiver of initial RO consideration.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

Pursuant to the Court's April 2006 judgment, the Board finds 
that additional development is necessary.

The veteran is service connected for multiple sclerosis (MS), 
which is currently rated as 100 percent disabling.  He also 
receives SMC for the loss of use of both lower extremities, 
pursuant to 38 U.S.C.A. § 1114(l).  The veteran asserts that 
he is entitled to a higher rating for SMC, based on the loss 
of use of both hands.  See 38 U.S.C.A. § 1114(m) (West Supp. 
2005).  

As discussed above, the Court vacated a February 2003 Board 
decision which denied the veteran's claim of entitlement to a 
higher rating for SMC; that denial was largely based on a 
March 1999 VA opinion which concluded that the veteran had 
not lost the use of his hands due to MS.  In vacating the 
Board's February 2003 decision, the Court concluded that VA 
did not properly develop the veteran's claim.  Specifically, 
VA did not provide the veteran with a contemporaneous VA 
examination, despite his complaints of increased 
symptomatology since the March 1999 VA examination.  The 
veteran has reportedly experienced additional difficulties in 
dressing and attending to his personal hygiene due to 
weakness or loss of use in his hands, since the March 1999 
examination. 

Loss of use of a hand exists "when no effective function 
remains other than that which would be equally well served by 
an amputation stump ... with use of a suitable prosthetic 
appliance.  [A] determination will be made on the basis of 
the actual remaining function of the hand [and] whether the 
acts of grasping, manipulation, etc .... could be 
accomplished equally well by an amputation stump with 
prosthesis."  38 C.F.R. §§ 3.350(a)(2), 4.63 (2006).

Functional loss may be due to absence of part, or all, of the 
necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. § 4.40 (2006); see DeLuca v. Brown, 8 
Vet. App. 202 (1995).

Finally, the veteran, in a January 2006 statement, indicated 
that he relocated to Texas, and therefore requested that any 
VA examinations be scheduled at the VA Medical Center (VAMC) 
in Dallas, Texas.

Accordingly, the case is REMANDED for the following action:

1.  The RO should ensure that the 
veteran's claims folder is permanently 
transferred to the appropriate RO in 
Texas.

2.  The RO should schedule the veteran 
for a VA examination at the VAMC in 
Dallas, Texas.  The claims folder should 
be reviewed by the examiner prior to the 
examination.  All necessary tests and 
studies should be performed.  The 
examiner is requested to comment on the 
actual remaining function of the hands, 
and whether the acts of grasping and 
manipulation could be accomplished 
equally well by an amputation stump with 
prosthesis.  Any opinion should be 
reconciled with the March 1999 VA 
examination report. 

3.  Upon completion of the above 
requested development, the RO should 
readjudicate the issue currently on 
appeal.  All applicable laws and 
regulations should be considered.  If the 
benefit sought on appeal remains denied, 
the veteran should be provided with a 
supplemental statement of the case and 
given the opportunity to respond thereto.

Thereafter, the case should be returned to the Board.  No 
action is required of the veteran until he is notified by the 
RO; however, the veteran is advised that failure to report 
for any scheduled examination may result in the denial of his 
claim.  38 C.F.R. § 3.655 (2006).  The appellant has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 




action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


